Exhibit 10.1 PERFORMANCE STOCK AWARD GRANT AGREEMENT THIS PERFORMANCE STOCK AWARD GRANT AGREEMENT (the “Agreement”), by and between TWIN DISC, INCORPORATED (the “Company”) and (the “Employee”) is dated this 2nd day of August, 2017, to memorialize an award of performance stock of even date herewith. WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2010 (the “Plan”), which was amended and restated on July 31, 2015, whereby the Compensation and Executive Development Committee of the Board of Directors (the “Committee”) is authorized to grant performance stock awards that entitle an employee of the Company receiving such award to shares of common stock of the Company if the Company achieves certain predetermined performance objectives; and WHEREAS, effective August 2, 2017, the Committee made an award of performance stock to the Employee as an inducement to achieve the below described performance objectives. NOW, THEREFORE, in consideration of the premises and of the covenants and agreements herein set forth, the parties hereto agree as follows: 1. Performance Stock Award Grant .Subject to the terms of the Plan, a copy of which has been provided to the Employee and is incorporated herein by reference, the Company has granted Employee a performance stock award effective August 2, 2017.Such performance stock award shall entitle the Employee to receive a number of shares of the Company’s common stock (the “Shares”) if the Company achieves the average sales revenue, economic profit, and/or relative total shareholder return objectives (the “Performance Objectives”) stated below for the three fiscal year period ending June 30, 2020 (the “Performance Period”): Average Return on Invested Capital (a/k/a Average Return on Total Capital) (40% Weight) Average Sales Revenue (30% Weight) Average Annual Earnings Per Share (30% Weight) Maximum (150% payout) XX% $XXX $XXX Target (100% payout) XX% $XXX $XXX Threshold (50% payout) XX% $XXX $XXX For purposes of the above table: “Average Return on Invested Capital” (also known as Average Return on Total Capital) is the average amount of “Return on Invested Capital” for the three fiscal years of the Performance Period ”. (Return on Invested Capital is measured as NOPAT divided by Invested Capital, where NOPAT equals earnings from operations, less tax, calculated using the actual reported effective tax rate, and Invested Capital equals long-term debt plus shareholders equity). “Average Sales Revenue” is the average of the amount reported as annual “Net Sales” in the Company’s financial statements for the three fiscal years of the Performance Period. “Average Earnings Per Share” is the average of the amount reported as “Diluted earnings per share attributable to Twin Disc common shareholders” for the three fiscal years of the Performance Period. 2.
